Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18   PageID.11911   Page 1 of
                                      21




             EXHIBIT 2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18       PageID.11912    Page 2 of
                                      21


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  USAMA JAMIL HAMAMA, et al.,
      Petitioners/Plaintiffs,
                                            Case No. 2:17-cv-11910
                                            Hon. Mark A. Goldsmith
  v.
                                            Mag. David R. Grand
  REBECCA ADDUCCI, et al.,
                                            Class Action
      Respondents/Defendants.



                  FIFTH DECLARATION OF MARGO SCHLANGER

        I, Margo Schlanger, hereby make this declaration based upon my own

  personal knowledge; if called to testify, I could and would do so competently as

  follows:

  Qualifications and Sources of Information
      1. My qualifications and background are fully set out in my first declaration in
  this case, dated November 6, 2017, ECF 138-2, PgID3402 ¶¶2-4. As it says, I am
  the Wade H. and Dores M. McCree Collegiate Professor of Law at the University
  of Michigan Law School, and counsel for all Petitioners/Plaintiffs. I have since
  been designated class counsel, as well. ECF 191, PgID5360 ¶1(d).

      2. This declaration is based primarily on: the Respondents’ court-ordered
  disclosures; the Respondents’ answers to Petitioners’ discovery requests (both
  interrogatories and requests for production); the Department of Justice Executive
  Office for Immigration Review (EOIR) 1-800 immigration case hotline; and the
  U.S. Immigration and Customs Enforcement (ICE) online detainee lookup system.
  All sources are referenced where used. Responses to Petitioners’ requests for
  production of documents are referred to by the Bates Stamp numbers assigned by
  Respondents. ICE’s responses are denoted ICE-[number]; DHS’s responses are
  denoted DHSHamama[number].
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18         PageID.11913    Page 3 of
                                      21


     3. By this Court’s order, Respondents were required to respond to Petitioners’
  most recent discovery requests, “including production of documents,” by August
  20, 2018. ECF 366. On that date, however, Respondents did not produce any of the
  requested documents and declined to answer all but one interrogatory. They have
  not produced any additional documents in the days since. In addition, they have not
  updated the prior interrogatory responses since service of those responses on
  March 23, 2018.

      4. Under this Court’s orders, Respondents disclose information on class
  member detention location and immigration case progress every two weeks. The
  most recent disclosure was due August 22, and was provided partially on August
  22 and August 23. ICE detention location data was disclosed August 23, and
  covers individuals in detention as of August 20. EOIR case procedure information
  was disclosed August 22 and is as of that date. Any stipulations to lift the stay of
  removal for a class member that occurred on or after August 27 are not included in
  this declaration. There is one class member, TJ, AXXX-XXX-230, whose
  detention status is unclear. He is not listed in ICE’s detention disclosure, and his
  information is not available using ICE’s online detainee locator. Respondents’
  counsel reports that ICE will check, but believes he is, in fact, in detention. I have
  omitted him below because I am not sure if (or where) he is detained.

     5. Except when otherwise noted, this declaration is based on information about
  the (uncertified) primary class, which includes all Iraqi nationals in the United
  States who had final orders of removal at any point between March 1, 2017 and
  June 24, 2017 and who have been, or will be, detained for removal by U.S.
  Immigration and Customs Enforcement. ECF 191, PgID5347-48. When I refer to
  the Zadvydas subclass, I am using the definition certified by this Court: “All
  Primary Class Members, who are currently or will be detained in ICE custody, and
  who do not have an open individual habeas petition seeking release from
  detention.” ECF 191, PgID5348. Based on monitoring of PACER entries using the
  names of class members, I am aware of nine detained members of the primary
  class who are not members of the subclass because they have open individual
  habeas petitions.

  Arrests, the Timing of Detention, and Time Remaining
     6. Discovery in this case reveals that Respondents started planning for a mass
  removal of Iraqi nationals in spring 2017, after eight removals by charter plane in
  April 2017. The first arrests in anticipation of that mass removal were made May
  15, 2017. Ex. 1-17, ICE-0269197. (Other Iraqis were apparently in detention at that
  time, as well.) In an internal document created in May 2017, ICE reported 29 Iraqi
                                            2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18       PageID.11914    Page 4 of
                                      21


  nationals with final removal orders in detention. Ex.1-15, ICE-0270940. In the
  course of May and the first 10 days of June, at least 84 were arrested, and as of
  June 10, 2017, ICE had at least 107 Iraqi nationals with final removal orders in
  detention. (The number of arrests does not sum to the number in detention because
  a few people got out.)

     7. The weekend of June 11, 2017, ICE conducted mass arrests; about 100 class
  members entered detention that weekend, mostly arrested by ICE’s Detroit field
  office. Over the next weeks, many more class members were detained, and by
  August 21, 2017, there were over 290 class members detained. New detentions
  then slowed; only about 40 class members have been newly detained since August
  21. All told, there are about 340 class members who have been detained in the
  course of this litigation.

      8. Since June 11, 2017, most of the class members have gotten out of
  detention. At least 152 have been released on bond, nearly all as a result of this
  Court’s prolonged detention order dated January 2, ECF 191. At least 24 more
  have been released because they won their immigration cases. 17 were removed
  after individually waiving this Court’s stay of removal.1 One was removed in
  violation of this Court’s order. ECF 371. At least 14 were released by ICE without
  immigration court involvement, 11 on orders of supervision or under formal
  alternatives to detention requirements. At least one of these was based on a finding
  that there was no significant likelihood of removal in the reasonably foreseeable
  future. (The ICE document that lists this individual states: “On 8/17/2017, subject
  was served an order of supervision due to the inability to remove to Iraq because of
  the injunction by the federal judge preventing the removal of Iraqi nationals.” Ex.
  1-57, ICE-0295998.) One or two of the non-immigration court releases were for
  medical reasons. For another 6 releases, the reason and circumstances of release
  are unknown.

     9. If the Court of Appeals were to reverse this Court’s January 2 preliminary
  injunction, many of the class members released on bond would be subject to re-
  detention under 8 U.S.C. § 1226(c). In a prior declaration, I set out the available
  information about how many class members with open immigration cases are
  considered by ICE to meet the criteria in §1226(c), and estimated that
  “approximately 90% of the class member detainees who remain in detention after
  their MTRs are granted but before resolution of their cases are being held under the

      1
       In addition, this Court approved one individual’s waiver of the stay of
  removal, ECF 85, even before entering the July 24 preliminary injunction.

                                           3
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18             PageID.11915       Page 5 of
                                      21


  purported authority of 8 U.S.C. § 1226(c).” ECF 174-3, PgID4917. That estimate
  addressed the class members then in detention, including those who later got out
  on bond based on this Court’s order.

     10. There are 110 Zadvydas subclass members remaining in detention as of
  August 20. See Table A for their time in detention. Column a in Table A and also
  in Table B (below) includes all subclass members; column b is the subset who are
  currently not covered by this Court’s stay of removal, because they have waived its
  protection.2 (That is, the numbers in column a include all those in column b.) I
  picked October 1, 2018 as the cutoff date in Table A, row 4 because that is
  approximately when Petitioners’ motion will be fully briefed, barring extensions.
  See L.R. 7.1(e). As the Table shows, by that date (assuming nobody is released or
  removed) there will be 106 Zadvydas subclass members whose detention has
  reached six months in duration. Only 4 subclass members will have been detained
  less than 6 months.

                        Table A: Class Members’ Detained Dates
                                                              a. All      b. Prompt
                                                             Zadvydas      Removal
                                                             subclass     Stipulation
                                                             members       Entered
          1. Before June 11, 2017                               38             6
          2. June 11 to Aug. 30, 2017
          (over 1 year in detention, as of 9/1/2018)           51             5
          3. Sept. 1, 2017 to Feb. 28, 2018
          (over 6 months in detention, as of 9/1/2018)          9             3
          4. March 1, 2018 to March 31, 2018
               (will hit 6 months or more by 10/1/2018)         8              0
          5. 5/1/2018 to present                                4              0
                                                     TOTAL     110            14

  Detention Authority and Bond
     11. The posture of the Zadvydas subclass members’ cases varies. Table B sets
  out the data. The first set of rows, labeled 1 and 1.a through 1.d, sets out the bond
  results for the subclass members. The second and third sets of rows—labeled 2 and



      2
        I omit subclass member Wisam Ibrahim from the stipulation tally, since his
  prior attempted waiver is contested. See ECF 356.

                                               4
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18              PageID.11916     Page 6 of
                                      21


  2.a through 2.d and 3 and 3.a through 3.d—divide the subclass by detention
  authority.3

                      Table B: Class Member Procedural Posture
                                                         a. All Zadvydas b. Prompt Removal
                                                        subclass members Stipulation Entered
   1. TOTAL                                                     110               14
       a. Ineligible for Hamama bond hearing4                     8                6
       b. No bond hearing/result yet                             16
       c. Bond denied                                            79                8
       d. Bond granted but still in detention5                    7
   2. Post-Order (§1231) Total                                   55               14
       a. Still time to file an MTR under ECF 87, or             17
          MTR in adjudication
       b. Time to file MTR has expired,6 or lost MTR,          22                 10
          or inapplicable due to stipulation
       c. Reopened, but then lost on the merits or             17                 4

      3
         Note: whether 1231 or 1226 applies in particular procedural postures is a
  complex question and the frequent subject of dispute. The chart is based on my
  understanding of what ICE considers the applicable detention authority under Sixth
  Circuit law. The one exception to that is for cases that are fully adjudicated in the
  BIA. Under Bejjani v. INS, 271 F.3d 670, 689 (6th Cir. 2001), abrogated on other
  grounds by Fernandez–Vargas v. Gonzales, 548 U.S. 30 (2006), 8 U.S.C. §1226,
  not §1231, is the detention authority for individuals who have lost on the merits in
  the BIA, filed a petition for review (PFR) in the court of appeals, and obtained a
  stay of removal. PFR case documents are largely unavailable using PACER, so I
  do not have reliable information about them. Accordingly, just for purposes of this
  chart, I classify cases as “post-order” once the merits are fully adjudicated in the
  BIA, without regard to PFR litigation.
       4
         One subclass member is ineligible for bond because he is classified by ICE as
  an “arriving alien” and is therefore not covered by the language of the Court’s
  detention preliminary injunction, see ECF 265. The others have had stipulations
  entered lifting the stay of removal. See ECF 203, PgID5459. (Wisam Ibrahim is
  tallied in column a but not in column b because the stipulation he agreed to has
  prevented his bond hearing, but that stipulation is currently contested. ECF 356.)
       5
         One of these individuals was redetained in circumstances not yet clear to me;
  the others were apparently unable to post bond.
       6
         Some of these individuals may have good cause for delay in their motions to
  reopen; in any event, it remains available to them to file such a motion.

                                               5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18            PageID.11917     Page 7 of
                                      21


                                                       a. All Zadvydas b. Prompt Removal
                                                      subclass members Stipulation Entered
          waived the merits challenge.
   3. Pre-Order (§1225 and §1226) Total                      55                 0
       a. Won merits before IJ, pending appeal                2
       b. Lost merits before IJ, pending BIA appeal          23
       c. Merits pending before IJ                           30

      12. As Table B shows, the class members in detention are currently evenly split
  between pre-order and post-order postures. Nearly all of them began detention
  post-order, but then those who won their motions to reopen shifted to pre-order
  detention. Some of that group then shifted back to post-order detention when they
  gave up or lost their cases (row 2.c). Those who remain pre-order have either won
  or lost before the immigration judge (IJ) and appeal is pending, or their case is still
  pending before an IJ. (Those who won final relief/protection in their cases are no
  longer in detention.)

      13. Given the variation in posture, it’s hard to know how long the open cases
  will take to resolve. Different immigration courts are deciding these cases at
  different speeds. But based on the EOIR disclosures for the subclass, we do know
  that the Board of Immigration Appeals (BIA) has taken between two months and a
  year to decide motions to reopen for the current detainees (who, as detainees, are
  supposed to receive speedier BIA adjudication), with an average of about 6
  months. The BIA has taken between 4 months and a year on appeals of IJ denials
  of MTRs. And the cases pending in the BIA on appeal from MTR denials have
  been there up to 8 months already. Merits cases can be expected to take longer—it
  takes time for the merits record to be transferred to the BIA, for example. A
  detainee who loses his IJ motion to reopen, wins a BIA appeal, loses his merits
  case on remand, and takes another BIA appeal, can expect that administrative
  adjudication to take well over a year after the immigration judge denies the
  motion. I set out more information on MTR adjudication time in my declaration
  dated November 6, filed in this case as ECF 138-2, ¶¶25-27, PgID3407-3408; and
  Petitioners summarized information on estimated time for adjudication in their
  motion for a preliminary injunction on detention issues, ECF 138, PgID3373-3375.

  Detention Locations and Conditions
     14. As of ICE’s August 23, 2018 detention location disclosure, the 110
  Zadvydas subclass members were incarcerated in 33 different detention facilities.
  Each detention facility that houses more than 2 subclass members is set out in its
  own row of Table C, and the others are summed in the last two rows.

                                                6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18                  PageID.11918   Page 8 of
                                      21


                   Table C: Zadvydas Subclass Detention Locations
            Facility                                                     Number
            Calhoun Co* (Battle Creek, MI)                                     29
            Northeast Oh. Correct. (Youngstown, OH)                            16
            Chippewa Co. Jail* (Sault Ste. Marie, MI)                           6
            Farmville Detention Center (Farmville, VA)                          5
            Lasalle ICE Processing Center (Jena, LA)                            5
            St. Clair Co. Jail* (Port Huron, MI)                                5
            Denver Contract Det. Fac. (Aurora, CO)                              4
            Pine Prairie ICE Processing Center (Pine Prairie, LA)               4
            Houston Contract Detention Fac. (Houston, TX)                       3
            Otay Mesa Detention Center* (San Diego, CA)                         3
            York Co.* (York, PA)                                                3
            Other—7 immigration detention facilities                            9
            Other—15 jails*                                                    18
            * Facility is a jail that also houses criminal defendants and/or convicts.

     15. In Table C, an asterisk (*) marks the facilities that are jails, rather than
  specialized immigration detention centers. All told, most of the subclass member
  detainees—64 of the 110—are held in jails. The largest number are in the Calhoun
  County jail, where they are housed alongside pretrial criminal detainees and
  sentenced prisoners.

  May and early June 2017 Travel Documents Requests
     16. I have analyzed the data provided by Respondents relating to about 280
  travel document presentations ICE submitted to Iraq in May and June, 2017. The
  data is from Ex. 6, ICE’s response to Petitioner Hamama’s Interrogatories 6 and 7
  (“Interrogatory 6/7 Response”) and includes the names and A-numbers of each of
  the individuals covered by this phase of ICE’s deportation efforts, and the date(s)
  ICE sought travel documents for them. It lists 234 travel document presentations
  made on May 25, 2017, and another 40 on June 6, 2017, for a total of 274. ICE
  also produced other documents that state that there were either 239 or 240 in May,
  and 40 in June 6, for a total of 279 or 280:

      May 16, 2017: “64 non-detained cases submitted to the DOS [U.S.
       Department of State] for TD presentation” to the Iraqi inter-agency
       committee. Ex. 1-15, ICE-0269197.

      May 17, 2017: “List of 26 detained final order cases sent to DOS for
       presentation to the Iraqi MFA.” Id.


                                                 7
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18        PageID.11919    Page 9 of
                                      21



      May 22, 2017: “149 additional non-detained cases submitted to the DOS for
       TD presentation.” Id. [Note: 64+26+149 = 239]

      May 25, 2017: “DOS submitted all 240 presentations to the Iraqi MFA
       [Ministry of Foreign Affairs] along with a Dipnote [diplomatic note] for the
       upcoming June charter.” Id.

      June 6, 2017: “40 add-on cases submitted to DOS for the June charter.” Id.

     17. As the quotations above show, the May 16 and May 22 cases were non-
  detained cases—that is, that the individuals in question were not in detention at the
  time when ICE sought the travel documents for them. The May 17 cases and June
  6 “add-on cases” were detained cases. The June 6 cases were apparently chosen
  based on the covered individuals’ recent arrests. Id. (“As the field continued to
  make arrests of non-detained Iraqi nationals, RIO [Removal and International
  Operations] noticed a trend in which there were cases arrested that were not
  included on the original list of 240 cases submitted to the MFA [Iraq Ministry of
  Foreign Affairs] for approval. RIO asks DOS [Department of State] if we still can
  submit more cases . . . DOS agrees to allow RIO to submit more cases but needs
  them ASAP.”).

       18. Among ICE’s other discovery disclosures are a letter from the Iraqi
  Embassy to ICE, dated June 7, 2017. The letter was contemporaneously described
  by an ICE officer as a “blanket denial” of the travel document requests for 24
  individuals. Ex. 1-18, ICE-0298490. Accompanying the blanket denial, the Iraqi
  Embassy wrote ICE: “With reference to your request for travel documents for the
  aliens whose names are listed in the attachment, kindly be advised the Embassy of
  the Republic of Iraq in Washington D.C. is unable to issue such travel documents .
  . . . The applicant should express orally and in writing his willingness to return to
  Iraq voluntarily in order to be issued a travel document.”Id. at ICE-0298493.

     19. Three of these 24 individuals are named Petitioners in this lawsuit: Usama
  Hamama, Jihan Asker, and Sami Al-Issawi. I checked the names and A-numbers of
  the other individuals against ICE’s biweekly disclosures, and confirmed that each
  of the 24 affected individuals was, indeed, a class member. Of the 24 listed, 11
  have not (so far) been detained during the course of this litigation. One was
  actually in detention even before ICE received the June 7 denial, seven more were
  arrested on July 11 or 12, and another four over the next month (i.e., during late
  June or July 2017). (The remaining individual was arrested later.) Four are still
  detained. Those released were released on bond, nearly all after more than six
  months of detention and pursuant to this Court’s detention preliminary injunction,
                                           8
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18         PageID.11920     Page 10
                                    of 21


  ECF 191. Notwithstanding Iraq’s June 2017 refusal of travel documents, not one
  was released on the grounds that his or her removal was not significantly likely in
  the reasonably foreseeable future.

     20. In July 2018, Petitioners deposed John Schultz, the ICE Deputy Assistant
  Director responsible for obtaining travel documents for Iraqis. He testified that this
  June 7, 2017 denial letter was not, in fact a denial—instead, he said, this letter was
  the Iraqi Embassy’s implicit instruction to ICE to send the travel document
  requests to the Iraqi foreign ministry. Mr. Schultz speculated that for these 24
  individuals, ICE had made travel document requests not to the foreign ministry, in
  Baghdad, but to Iraq’s embassy, in Washington DC. He testified that he “can only
  surmise from this letter that Julius [the Unit Chief Mr. Schultz supervised] sent
  those cases to the Iraq Embassy in Washington, DC,” but admitted, “I do not know
  for sure.” He also admitted that it was possible that “what the embassy is saying
  here has been directed by Baghdad.” Ex. 4, Schultz Dep. at 147-152.

      21. ICE’s response to Petitioners’ interrogatories seeking information about
  travel document/repatriation requests (ICE Interrogatory 6/7 Response) states,
  “From March 2017 to November 2017, ICE sent travel document requests directly
  to the Department of State (DOS) in Baghdad. DOS submitted the requests to the
  Government of Iraq in Baghdad.” My analysis of the ICE disclosures further
  demonstrates that in fact the travel document requests in question had indeed been
  submitted to the foreign ministry, via the Department of State. Prompted by Mr.
  Schultz’s testimony, I compared the individuals named in the June 7, 2017 blanket
  denial letter, using their names and A-numbers, to the list of travel document
  presentations submitted via the Department of State to the Iraqi foreign ministry.
  Each of the 24 individuals named in the June 7, 2017 letter was listed in ICE’s
  Interrogatory 6/7 Response as the subject of a travel document presentation on
  May 25, 2017—the travel document presentations described above as “submitted
  to the DOS [U.S. Department of State] for TD presentation” in Baghdad.

     22. ICE’s Interrogatory 6/7 Response also shows that ICE did not receive any
  travel documents from any of the approximately 280 requests made May 25 or
  June 6. Of these individuals, only 18 have since received travel documents, based
  on subsequent resubmissions, as of nearly 18 months after the initial requests.

  The Cancelled June and July Planes and the Possibility of Removals in June
     23. Documents disclosed in this case demonstrate that ICE hoped to deport a
  large number of individuals using a charter flight to Iraq in late June 2017. ICE
  officials designated individual Iraqi nationals for inclusion on that flight—creating

                                            9
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18           PageID.11921     Page 11
                                    of 21


  a list of approximately 75 proposed passengers, all class members. ICE has
  disclosed the names and A-numbers of these individuals. Using names and A-
  numbers, I compared the June flight list to the list of ICE’s approximately 280
  travel document presentations from May 25 and June 6, 2017; everyone on the
  June charter flight list was the subject of a travel document presentation, via the
  State Department, on May 25 or June 6.

      24. My analysis, explained in paragraphs ¶¶25-29 shows that up until the night
  of June 26, 2017, there were many Iraqi nationals in ICE custody—including many
  for whom ICE had requested travel documents and many from the June charter
  list—who were not covered by this Court’s first temporary restraining order, and
  hence could have been removed, had Iraq been willing to accept their return.

     25. Early in this litigation, pursuant to Court order, see ECF 87, PgID2356, ICE
  disclosed the detention histories from March 6, 2017 to July 28, 2017 for class
  members still in detention as of July 28, 2017. (Respondents did not disclose a list
  of absolutely all the arrests made in June; the disclosure was limited to those still in
  detention as of July 28.) There were 276 such individuals, of whom 230 were
  arrested before June 22, when the Court entered the first temporary restraining
  order. Of the 230 listed arrests before June 22, ICE had sought travel documents
  for 130 in the May 25 or June 6 travel document presentations, and had designated
  68 of them for the June flight.

     26. Petitioners filed this lawsuit on June 15, 2017, seeking to represent a class
  of “all Iraqi nationals within the jurisdiction of the Detroit ICE Field Office, with
  final orders of removal, who have been, or will be, arrested and detained by ICE as
  a result of Iraq’s recent decision to issue travel documents to facilitate U.S.
  removals.” ECF 1, PgID20. On June 22, 2017, at 6:37 p.m., the Court agreed to
  the requested temporary restraining order blocking deportation of Iraqi nationals
  “within the jurisdiction of the Detroit ICE Field Office. . . , including those
  detained in Michigan and transferred outside of Michigan to other detention
  locations.” ECF 32, PgID502. (I know the time of the order because it was
  electronically distributed to counsel.)

     27. On June 26, 2017, at 8:57 p.m. (again, I know the time because of electronic
  distribution from the court), the Court expanded the temporary restraining order to
  cover a nationwide class: “all Iraqi nationals in the United States with final orders
  of removal, who have been, or will be, arrested and detained by ICE as a result of
  Iraq’s recent decision to issue travel documents to facilitate U.S. removal.” ECF
  43, PgID676.


                                            10
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18         PageID.11922     Page 12
                                    of 21


      28. Thus up until the night of June 26, ICE’s ability to deport Iraqis not “within
  the jurisdiction of the Detroit ICE Field Office” was unconstrained by this
  litigation. ICE’s Detroit Field Office has jurisdiction over all of Michigan and
  Ohio; ICE refers to this area as the Detroit Area of Responsibility or AOR. See
  https://www.ice.gov/contact/ero. In order to see how many Iraqi nationals whom
  ICE had in custody at that time (and hence available to be removed) were outside
  the Detroit Field Office’s jurisdiction, I cross-referenced the arrested individuals
  and their disclosed detention records. I flagged each individual who had been
  detained prior to June 26 for any period of time in either Ohio or Michigan.
  Individuals who were not detained in Ohio or Michigan were not covered by the
  first temporary restraining order, and remained amenable to deportation—if Iraq
  had provided travel documents and permission for ICE’s hoped-for charter flight.

     29. Of the 274 individuals listed as covered by the May 25 and June 6 travel
  document presentations, 194 had not, by July 24, been for any period of time in
  Michigan or Ohio. Of the 230 individuals listed as arrested prior to June 22, 2017,
  97 were not detained for any period of time in Michigan or Ohio. And of the 76
  individuals listed as intended passengers of the hoped-for June charter flight, 52
  were not detained for any period of time in Michigan or Ohio. ICE could have
  deported any or all of these individuals without violating the June 22, 2017
  temporary restraining order. But as already stated, ICE’s Interrogatory 6/7
  Response shows that Iraq did not grant travel documents for any of these
  individuals in June 2017—or, for that matter, in July 2017.

     30. According to ICE’s Interrogatory 6/7 Response, on June 20, 2017, ICE
  resubmitted travel document requests for 89 class members, each previously the
  subject of a travel document presentation on May 25 or June 6. The Response
  notes that Iraq conducted 74 interviews of the listed individuals in July 2017, but
  that it did not grant any travel documents.

  Other Consular Interviews and Travel Document Grants and Denials
     31. After the three rounds of travel document presentations just described (May
  25, June 6, and June 20)—none of which led to any issuance of travel
  documents—ICE has submitted travel document requests in several more clusters.
  These first few of these are spelled out in ICE’s Interrogatory 6/7 Response, and
  are summarized in Table D.

     32. As Table D shows, for 13 requests made December to February 2018, ICE
  notes that the Iraqi embassy responded on March 20, 2018 with a “Verbal
  Agreement from Iraq Embassy in U.S. to Issue TD for upcoming removal.” Of

                                           11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18        PageID.11923    Page 13
                                    of 21


  these 13 individuals, ten have been removed as of Respondents’ most recent data
  disclosure on August 22, five months after that assurance is said to have been
  received. However, in May 2018, ICE also went back to the Iraqi embassy and
  obtained consular interviews for three of the 13 individuals (including one of the
  ten actually removed), so the “verbal agreement” was evidently not definitive.

     33. All told, Table D shows ICE submitted 67 travel document presentations
  from September 2017 through March 2018 listed in its Interrogatory 6/7 Response;
  these were for 60 individual class members (there were several repeats).

      34. As the table shows in the rows for requests made October 2017 and January
  2018, in late January 2018 there were four consular interviews in which Iraq
  encountered detainees who were unwilling to acquiesce in their own removal.
  These were of SAS, AXXX-XXX-637 (who was not a class member, because of
  the date of his removal order); AK, AXXX-XXX-016 (also not a class member,
  although that became known only later, see ECF 212, 223, 232); GA, AXXX-
  XXX-821, and MAB, AXXX-XXX-307. ICE’s Interrogatory 6/7 Response—
  which includes all travel document submissions, including many resubmissions—
  has no entry indicating that ICE or the embassy responded to those January 2018
  denials by submitting the travel document presentations to the Iraqi Ministry of
  Foreign Affairs. Mr. AS, the non-class member, was released on a post-order
  custody review. See ¶44, infra. The other three, all class members or believed to be
  class members, remained—and to this day, remain—in detention.




                                          12
             Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18                    PageID.11924       Page 14
                                                 of 21


                                 Table D: Travel Document Requests and Responses
   a.         b.           c.                   d.                                 e.                                   f.
Request    # of     # Approved,        # Approved, Volunteer           # Declined: Reason (Date)            # Other: No outcome (Date)
date       requests NON-Volunteer      (Date)
                    (Date)
Sept. 2017    1            0           1 (12/2017)                  0
Oct. 2017     5            0           2 (11/21, 11/28)             2: withdrew request for removal
                                                                    (10/19/2018)
                                                                    1: Embassy notified ICE that he
                                                                    did not want to return (1/25/2018)
Nov. 2017     4             0          2 (1/3/2018)                 1: withdrew request for removal         1: Embassy “stated that request
                                                                    (11/14/2017)                            will be processed”) (3/20/2018)
Dec. 2017     6             0          2: Verbal agreement to issue 3: withdrew request for removal         1: Embassy “stated that request
                                       (3/20/2018)                  (varied dates)                          will be processed”) (3/20/2018)
Jan. 2018     9             0          5: Verbal agreement from     3: Embassy notified ICE that he         1: Interviewed (1/25/2018)
                                       embassy to issue             did not want to return (1/24 &
                                       (3/20/2018)                  1/25/2018)
Feb. 2018     7             0          6: Verbal agreement from     0                                       1: Embassy “stated request will
                                       embassy to issue                                                     be processed” (3/20/2018)
                                       (3/20/2018)
Mar. 2018     35            0          0                            0                                       35: Embassy “stated request
                                                                                                            will be processed” (3/20/2018)
TOTAL* 60                     0                       17                                 9                                 34
* The total is not a sum of the rows because it eliminates multiple submissions for the same individuals.




                                                                13
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18         PageID.11925    Page 15
                                    of 21


      35. After this court’s entry on July 24, 2017 of the preliminary injunction
  staying removal, and prior to March 20, 2018, ICE’s travel document presentations
  to Iraq were largely, though not exclusively, for detainees who had expressed some
  desire to waive the protection of this Court’s stay of removal. In some of these
  cases, once these detainees discussed their situations with counsel, pursuant to this
  Court’s order, ECF 110, it became clear that they had not understood the issues or
  they changed their mind. Therefore no “prompt removal” stipulation was submitted
  to the Court and the stay of removal remained in place.

      36. Beginning with the large round of travel document presentations submitted
  March 20, 2018, ICE’s Interrogatory 6/7 Response demonstrates that ICE’s
  approach changed. (Under this Court’s order, most class members’ motions to
  reopen were due in February 2018.) Of the 35 travel document requests submitted
  March 20, 2018, 22 of them were for class members who had either not submitted
  a motion to reopen by the deadline or not appealed an immigration judge’s denial
  of their motion. However, for the other 13, ICE sought travel documents for
  individuals who were still fighting their immigration cases; while their removal
  orders were technically “final,” they had live prospects for reviving those cases.
  Eleven had motions to reopen still pending. (Five of them have since won
  reopening, and several are still pending.) One additional class member had not yet
  hit his motion to reopen deadline under ECF 87; he did soon file a motion to
  reopen, which he won. And the final class member of this group of 13 actually had,
  a few days before, already won reopening, and so did not have an extant removal
  order at all.

     37. As far as can be ascertained from ICE’s disclosures, all the travel
  documents issued after April 2017 and prior to June 2018 seem to have been for
  individuals who both waived this Court’s stay of removal and who informed Iraq’s
  consular officials that they were willing to be removed to Iraq. Numerous times,
  Iraq denied travel documents after an interview in which a detainee declined to
  agree to his own removal.

      38. Most recently, Iraqi officials have conducted three rounds of interviews;
  these are tallied in Table E. On May 23, 2018, Iraqi consular officials conducted 33
  interviews of class members at the Stewart Detention Center in Lumpkin, Georgia.
  (According to a declaration by James Maddox, ECF 311-3, Iraqi officials
  conducted a total of 42 consular interviews. Some were of non-class members.) As
  with the March 20, 2018 travel document submissions, these most recent
  interviews included numerous individuals who were not amenable to deportation
  under this Court’s stay of removal; five with pending motions to reopen, and seven
  whose motions to reopen were not yet due. Similarly, when ICE arranged for 10
                                           14
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18                   PageID.11926       Page 16
                                    of 21


  consular interviews in Farmville, Virginia on June 28, 2018, and 6 more in York,
  Pennsylvania on July 19, 2018, of these 16 individuals two had pending motions to
  reopen, and six had not yet reached the deadline for filing such a motion.

                       Table E: Consular Interviews Since May 2018
            a.                b.                  c.               d.                        e.
     # of interviews     # Approved,          # Approved, # Declined: Reason         # Other: Outcome
    (Location, Date)     NON-“Volunteer”      “Volunteer”*
                              (Date)
                                                  (Date)             (Date)                (Date)
           33                     4                 26        2: Embassy stated      1: More info.
                                                              they are not Iraqi     requested
   Stewart, 5/23/2018        (7/10/2018)       (6/8/2018)          (6/8/2018)            (6/8/2018)
           10                                                                        10: No decision
  Farmville, 6/28/2018
            6                                                                         6: No decision
    York, 7/19/2018
              TOTAL               4                 26                   2                    17
     * The word “volunteer” in this column means only that the individual in question signed
      Iraq’s form that stated he was “return[ing] voluntarily” to Iraq. See Ex. 3 at Exhibits A-K for
      examples of the form. Petitioners have brought to the Court’s attention numerous examples
      of coercion inducing detainees to sign although they do not wish to return to Iraq, ECF 307,
      and the Court responded by instituting some helpful safeguards. ECF 370.

     39. For 23 of the total 49 individuals who have participated in the three sets of
  consular interviews from May to July 2018, ICE had previously requested travel
  documents, requests that are included in Table D columns e and f. According to an
  ICE declaration, on June 8, the Iraqi embassy issued one-way laissez-passers for
  26 of them—all individuals interviewed on May 23, at Stewart, who signed the
  Iraqi form acquiescing to removal. The embassy denied two, requested more
  information for one, and sent six of the files—those for detainees who declined to
  sign the acquiescence form—to Iraq for consideration by the Ministry of Foreign
  Affairs. Maddox Dec., ECF 311-3, PgID7480. Of those six detainees, four are
  subclass members.

     40. Respondents eventually disclosed that travel documents were issued on July
  10 for the six detainees who had not signed the GOI form and whose files were
  sent to Baghdad. They are:

          Sabeeh Alsaad, AXXX-XXX-798
          AO, AXXX-XXX-985 (non class member)
          RAA, AXXX-XXX- 968 (non class member)

                                                 15
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18       PageID.11927    Page 17
                                    of 21



          AK, AXXX-XXX-689
          ODD, AXXX-XXX-561
          KP, AXXX-XXX-207

  The first three listed individuals are unprotected by this Court’s stay of removal,
  and are therefore available to be deported whenever ICE is able to do so.7 Yet as
  of August 27, 2018, ICE’s online detainee locator shows all still in detention.
  Likewise, the three individuals whom Iraqi officials declined to accept for other
  reasons—because they were not Iraqi, or because more information was needed—
  are also still in detention.

     41. ICE is required by ECF 316 to disclose any additional travel documents
  obtained for other class members. There have been no travel documents issued
  since July 10, although two months have passed since the 10 interviews in
  Farmville.

  Removal difficulties unrelated to this Court’s stay of removal.
     42. There is a great deal of evidence that ICE faces tremendous obstacles to
  effectuating removals to Iraq, which cause long delays and often make removals
  impossible. These are wholly separate from this Court’s stay of removal. As
  discussed above, ICE frequently cannot obtain travel documents. But even when it
  does obtain travel documents, the task of arranging flights is very challenging and
  may not, in the end, succeed. The succeeding paragraphs provide detail.

  Non-class members
     43. Respondents have not provided full information about Iraqi nationals who
  are not class members, and therefore not protected by this Court’s stay of removal.
  But it is clear that ICE has been unable to remove at least some—and possibly
  all—such individuals who have not agreed to their own removal when interviewed
  by Iraqi officials.

     44. The discovery in this case covers one such individual, SAS, AXXX-XXX-
  637.8 In its response to Hamama Interrogatory 6 and 7, ICE provided the

     7
        This court lifted the stay of removal for Mr. Alsaad under the prompt removal
  process. ECF 252.
      8
         There is also a great deal of information about Mr. AS available from an
  article published in The Intercept. See Ryan Devereaux, An Iraqi Family Sought

                                          16
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18         PageID.11928     Page 18
                                    of 21


  information that it had requested a travel document for Mr. AS on Oct. 3, 2017,
  and that the Iraqi embassy conducted a consular interview on Jan. 25, 2018, but
  that the request was denied because, the Embassy informed ICE, “he did not want
  to return.” Mr. AS had not been in any prior ICE disclosures. By calling EOIR’s 1-
  800 number, I was able to confirm that based on his removal order date, he is not a
  class member. And by periodically checking ICE’s online detainee locator, I
  determined that he was released from detention at some point in the spring. I was
  able to obtain a copy of his order of supervision, which lists his final removal order
  date as August 26, 2017, and states, “Because the agency has not effected your
  deportation or removal during the period prescribed by law, it is ordered that you
  be placed under supervision and permitted to be at large under the following
  conditions . . . .” It is dated February 20, 2018—so it was executed just two days
  before Mr. AS reached the 180th day of post-final-order detention. The order of
  supervision thus indicates that Mr. AS was released from immigration detention
  because Iraq declined to accept his repatriation—because he was unwilling to
  return. His release was the result of a 180-day Post-Order Custody Review.

  Class members who waive the protection of the stay of removal
     45. Respondents have asserted in declarations that ICE can promptly effect
  removal where there is no judicial limitation (i.e. for those who have requested
  removal and for whom the court has then lifted the stay). For example, on
  December 22, 2017, ICE official Michael Bernacke wrote in a declaration “ICE
  has also submitted 10 additional travel document requests for putative class
  members who have voluntarily opted out and is awaiting approval of
  travel documents for these individuals. ICE expects to receive travel
  documents for all requested individuals in the very near future.” ECF 184-2,
  PgID5073, ¶11.

     46. My analysis of the length of time it takes for ICE to effectuate removal for
  class members who have waived the protection of the stay shows that they spend
  substantial time in detention even after the stay has lifted. ICE’s response to
  Hamama Interrogatories 6/7 has ten entries that correspond to Mr. Bernacke’s
  description in the declaration cited above—class members for whom ICE sought
  travel documents before December 22, 2018, but had not heard a response by that
  date. Of these, by three months later (when the interrogatory responses were

  Asylum in the U.S., Thinking the Worst Was Over. Then Their American
  Nightmare Began, at https://theintercept.com/2018/03/18/safaa-al-shakarchi-
  asylum-detention-ice/ (Mar. 18, 2018).

                                           17
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18         PageID.11929    Page 19
                                    of 21


  produced), only two of the ten had actually received travel documents. Travel
  documents have since issued for one additional individual who was, indeed
  removed. And it is possible that for one additional individual, Iraq’s March “verbal
  agreement,” shown in Table D, column d above, can actually be relied upon as
  likely to result in travel documents. For the other six, ICE’s disclosure states that
  one was denied (because the individual did not want to return to Iraq) and three
  withdrawn (for the same reason). For the final two, Iraqi officials had made no
  promises by March 20 that travel documents would in fact issue; they stated
  merely that “the request will be processed.” Only four of these individuals have
  been removed.

     47. This Court has ordered a process by which individuals can waive the
  protection of the stay of removal. As of August 26, 2018, the Court has approved
  such waivers for 33; for 4 others, Petitioners stipulated to the lifting of the stay
  because the individuals had agreed that they were not seeking to further litigate
  their immigration cases class members.9 Only 17 of them have actually been
  removed. Based on ICE’s court-ordered disclosures, we are able to determine when
  those removals took place within a week or two. For three, removal occurred a
  month or less after the Court lifted the stay of removal; for seven, removal took
  between one and three months after the stay was lifted; for three, removal took
  three to five months; and for three, removal took over five months after the stay
  was lifted.

      48. Of the 37 class members who have had the stay of removal lifted for them
  (in many cases, foregoing challenge to their removal orders), 20 remain in
  detention. For many, travel documents have not yet issued. They have been waiting
  ever since the Court lifted the stay, some for as long as 8 months. Table F sets
  them out by name, with the date their stay was lifted, the docket number of the
  relevant order, and the days elapsed since then (as of August 26, 2018).

     49. The very long length of time these individuals have waited, unable to get
  out of detention, cannot be attributed to the Court’s stay of removal because Table
  F shows only time accrued after that stay was lifted.


     9
        This tally omits Wisam Ibrahim, whose attempted waiver is contested. See
  ECF 356. It also omits Hussein Alrudaini, whose stipulated order, ECF 85, was
  entered prior to the July 24 preliminary injunction and prior to the Court’s approval
  of the general process, and who I understand possessed an unexpired Iraqi
  passport.

                                           18
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18         PageID.11930      Page 20
                                    of 21


     50. As Table F shows, it can take months for ICE to obtain travel documents
  even for willing repatriates, even after the stay has lifted. In addition, Table F
  demonstrates that even after travel documents are issued, difficulties can arise that
  can add months to a class member’s detention. See, e.g., Ex. 9, Declaration of
  Perla Gonzalez (describing clearance difficulties for class member Nouzat Hanna
  that are delaying his repatriation for at least two months); Ex. 4, Schultz Dep. at
  46, 174-175 (describing commercial flight scheduling difficulties caused by
  “country clearances and then notification time periods and transiting issues”).

                Table F: Class Members without A Stay of Removal
  Name                        Stay Lifted Date ECF #      Travel document   Days since
                                                          obtained date     stay lifted.
  Dhahir Al Salman            12/18/2017        181       6/8/2018          251
  Omar Al Talaqani            12/18/2017        182       6/8/2018          251
  Safaa Abdulaziz Al Maliki   2/16/2018         233       6/8/2018          191
  Aqil Al Muntafiji           3/7/2018          253       6/8/2018          172
  Sabeeh Abed Jasim Alsaad    3/7/2018          252       7/10/2018         172
  Muslem Al Rubaiai           4/13/2018         271       6/8/2018          135
  Saed Al Zamely              4/13/2018         270       6/8/2018          135
  Abdulrazaq Al Shimari       5/10/2018         283       Not issued        108
  Aziz Al Darraji             5/24/2018         291       Not issued        94
  Ahmad Mirza                 5/31/2018         294       6/8/2018          87
  Wamidh Al Idani             6/6/2018          300       Unknown           81
  Hani Al Bazoni              6/8/2018          303       Not issued        79
  Jomaa Al Essa               6/14/2018         309       Not issued        73
  Sarkoun Ablahid             6/19/2018         314       Not issued        68
  Salar Omar Karim            7/10/2018         332       6/8/2018          47
  Mohammed Al Khafaji         7/19/2018         346       Unknown           38
  Revan Shawkat Mansoor       7/23/2018         349       6/8/2018          34
  Nouzat Hanna                7/30/2018         352       6/8/2018          27
  Khalid Al-Asakir            8/7/2018          361       6/8/2018          19
  Sarmad Israil               8/22/2018         369       Not issued        4




                                           19
Case 2:17-cv-11910-MAG-DRG ECF No. 457-62 filed 10/23/18         PageID.11931    Page 21
                                    of 21


        Pursuant to 28 U.S.C. § 1746, I state under penalty of perjury under the laws

  of the United States that the above statements are true and correct to the best of my

  knowledge, information, and belief. Sworn in Washtenaw County, Michigan.




        Date: August 28, 2018
                                         Margo Schlanger




                                           20
